

114 S1712 IS: National Forest Small Tracts Act Amendments Act of 2015
U.S. Senate
2015-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1712IN THE SENATE OF THE UNITED STATESJuly 7, 2015Mr. Bennet introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Small Tract Act of 1983 to expand the authority of the Secretary of Agriculture to
			 sell or exchange small parcels of National Forest System land to enhance
			 the management of the National Forest System, resolve minor encroachments,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the National Forest Small Tracts Act Amendments Act of 2015. 2.Additional authority for sale or exchange of small parcels of National Forest System land (a)Increase in maximum value of small parcelsSection 3 of Public Law 97–465 (commonly known as the “Small Tract Act of 1983”) (16 U.S.C. 521e) is amended in the matter preceding paragraph (1) by striking $150,000 and inserting $500,000.
 (b)Additional conveyance purposesSection 3 of Public Law 97–465 (16 U.S.C. 521e) (as amended by subsection (a)) is amended— (1)in paragraph (2), by striking ; or and inserting a semicolon;
 (2)in paragraph (3), by striking the period at the end and inserting a semicolon; and (3)by adding at the end the following:
					
 (4)parcels of 40 acres or less that are determined by the Secretary— (A)to be physically isolated;
 (B)to be inaccessible; or
 (C)to have lost National Forest character; (5)parcels of 10 acres or less that are not eligible for conveyance under paragraph (2) but are encroached on by a permanent habitable improvement for which there is no evidence that the encroachment was intentional or negligent; or
 (6)parcels used as a cemetery, a landfill, or a sewage treatment plant under a special use authorization issued by the Secretary..
 (c)Disposition of proceedsSection 2 of Public Law 97–465 (16 U.S.C. 521d) is amended— (1)in the matter preceding paragraph (1), by striking The Secretary is authorized and inserting the following:
					
 (a)Conveyance authority; considerationThe Secretary is authorized; (2)in paragraph (2), in the second sentence, by striking The Secretary shall insert and inserting the following:
					
						(b)Inclusion of terms, covenants, conditions, and reservations
 (1)In generalThe Secretary shall insert;  (3)in subsection (b) (as so designated)—
 (A)by striking convenants and inserting covenants; and (B)in the second sentence by striking The preceding sentence shall not and inserting the following:
						
 (2)LimitationParagraph (1) shall not; and (4)by adding at the end the following:
					
						(c)Disposition of proceeds
 (1)Deposit in Sisk fundThe net proceeds derived from any sale or exchange conducted under paragraph (4), (5), or (6) of section 3 shall be deposited in the fund established under Public Law 90–171 (commonly known as the Sisk Act) (16 U.S.C. 484a).
 (2)UseAmounts deposited under paragraph (1) shall be available to the Secretary until expended for— (A)the acquisition of land or interests in land for administrative sites for the National Forest System in the State from which the amounts were derived;
 (B)the acquisition of land or interests in land for inclusion in the National Forest System in that State, including land or interests in land that enhance opportunities for recreational access;
 (C)the performance of deferred maintenance on administrative sites for the National Forest System in that State or other deferred maintenance activities in that State that enhance opportunities for recreational access; or
 (D)the reimbursement of the Secretary for costs incurred in preparing a sale conducted under the authority of section 3 if the sale is a competitive sale..